Exhibit 10.11

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

AMENDMENT TO LICENSE AND CO-DEVELOPMENT AGREEMENT

THIS AMENDMENT TO LICENSE AND CO-DEVELOPMENT AGREEMENT (the “Amendment”) is made
and entered into by and between MERCK KGaA, a corporation organized and existing
under the laws of Germany and having a principal place of business at
Frankfurter Strasse 250, 64293 Darmstadt, Germany (hereinafter referred to as
“Merck” or “Licensee”), and THRESHOLD PHARMACEUTICALS, a corporation organized
and existing under the laws of California and having its principal office at 170
Harbor Way, Suite 300, South San Francisco, CA 94080, USA (hereinafter referred
to as “Threshold” or “Licensor”), effective December 2, 2013. Merck and
Threshold may each be referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, the Parties have entered into a License and Co-Development Agreement
dated February 3, 2012 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

AMENDMENT

 

  1. In the table of Milestone events contained in Section 6.3 of the Agreement,
the second row milestone “[ * ]” is hereby replaced with the following:

“Enrollment of the 620th patient in the United States Phase III Trial in STS
(the “Additional Milestone”)”

 

  2. Section 12.3 of the Agreement is hereby replaced by:

“Termination of the Agreement by Merck for Convenience. Without limiting Merck’s
rights under Article 12.2, at any time during the Term, but only after (i) the [
* ] and the [ * ] have occurred, and (ii) [ * ] has occurred, and Merck has paid
the corresponding milestone payments and all fees and milestone payments
previously accrued, Merck may, at its convenience, terminate this Agreement in
its entirety upon ninety (90) days’ prior written notice to Licensor.”

 

  3. Except as expressly set forth herein, the Agreement remains in full force
and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers as of the day and year
first above written, each copy of which shall for all purposes be deemed to be
an original.

THRESHOLD

    MERCK KGaA By:  

/s/ Harold E. Selick

    By:  

/s/ Axel F. Bengsch

Name:   Harold E. Selick, Ph.D.     Name:   Dr. Axel F. Bengsch Title:   Chief
Executive Officer     Title:   Director, Commercial Business Development, Merck-
Serono Date:   12/17/2013     Date:   12/02/2013       By:  

/s/ Simone Heitz

      Name:   Dr. Simone Heitz       Title:   Associate General Counsel      
Date:   12/03/2013

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.